               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA        :
                                :    CRIMINAL ACTION
          vs.                   :
                                :    NO. 00-313-01
JERMAINE KING                   :




                              O R D E R

     AND NOW, this   24th   day of   June, 2021, upon

consideration of Defendant's Pro Se Motion for Compassionate

Release/Sentence Reduction Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (Doc. No. 881), the Government's Response in

Opposition thereto (Doc. No. 883), and the Defendant’s

Supplemental Reply (Doc. No. 887) it is hereby ORDERED that:

  1. The Defendant’s request to be released into home

     confinement under 18 U.S.C. § 3624(c)(2) is DENIED; and

  2. The Defendant's Motion for Compassionate Release/Sentence

     Reduction (Doc. No. 881) is DENIED WITHOUT PREJUDICE for

     the reasons set forth in the preceding Memorandum Opinion.



                                       BY THE COURT:


                                       s/J. Curtis Joyner

                                       J. CURTIS JOYNER, J.
